          Case 5:20-cv-03099-SAC Document 5 Filed 10/30/20 Page 1 of 11




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS



EDUARDO TORRES-DIAZ,

                                       Plaintiff,

               v.                                             CASE NO. 20-3099-SAC


REGINALD BAKER, et al.,

                                       Defendants.



                    MEMORANDUM AND ORDER TO SHOW CAUSE

       Plaintiff Eduardo Torres-Diaz, a prisoner at the Leavenworth Detention Center (CoreCivic-

Leavenworth) in Leavenworth, Kansas, brings this pro se civil rights action. Plaintiff proceeds in

forma pauperis. For the reasons discussed below, Plaintiff is ordered to show cause why his

Complaint should not be dismissed.

I. Nature of the Matter before the Court

       Plaintiff’s Complaint (ECF No. 1) alleges the medical staff at CoreCivic failed to provide

him with adequate medical care. Plaintiff states he called for a medical emergency on February

14, 2020 due to serious stomach pain. Medical staff arrived but provided no assistance. According

to the Complaint, the pain was so severe that Plaintiff was taken to an outside doctor for treatment,

apparently after some delay. See ECF No. 2, at 2 (stating the Complaint is based on the

“negligence of Core Civic delay in providing plaintiff Torres-Diaz, with adequate medical

treatment without delay”).



                                                    1
         Case 5:20-cv-03099-SAC Document 5 Filed 10/30/20 Page 2 of 11




       Plaintiff names three defendants: Reginald Baker, Warden of the CoreCivic Detention

Center; Claude May, Deputy Warden; and the U.S. Marshals Service. Mr. Torres-Diaz alleges

violation of his rights under the Eighth Amendment. He seeks compensatory damages of $15,000

and punitive damages of $25,000.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or employee of such entity to determine whether summary

dismissal is appropriate. 28 U.S.C. § 1915A(a). Additionally, with any litigant, such as Plaintiff,

who is proceeding in forma pauperis, the Court has a duty to screen the complaint to determine its

sufficiency. See 28 U.S.C. § 1915(e)(2). Upon completion of this screening, the Court must

dismiss any claim that is frivolous or malicious, fails to state a claim upon which relief may be

granted, or seeks monetary damages from a defendant who is immune from such relief. 28 U.S.C.

§§ 1915A(b), 1915(e)(2)(B).

       A court liberally construes a pro se complaint and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition,

the court accepts all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d

910, 913 (10th Cir. 2006). On the other hand, “when the allegations in a complaint, however true,

could not raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 558 (2007).

       A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a



                                                 2
          Case 5:20-cv-03099-SAC Document 5 Filed 10/30/20 Page 3 of 11




cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant did

it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d 1158, 1163

(10th Cir. 2007). The court “will not supply additional factual allegations to round out a plaintiff’s

complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New Mexico, 113 F.3d

1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at

1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).




                                                   3
            Case 5:20-cv-03099-SAC Document 5 Filed 10/30/20 Page 4 of 11




III. Discussion

       A. Failure to State a Cause of Action against Defendants

       “To state a claim under section 1983, a plaintiff must allege the violation of a right secured

by the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48–49 (1988)

(citing Parratt v. Taylor, 451 U.S. 527, 535 (1981), overruled in part on other grounds, Daniels v.

Williams, 474 U.S. 327, 330–331 (1986); Flagg Bros., Inc. v. Brooks, 436 U.S. 149, 155 (1978));

Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A defendant acts “under color of

state law” when he “exercise[s] power ‘possessed by virtue of state law and made possible only

because the wrongdoer is clothed with the authority of state law.’” West, 487 U.S. at 49 (citations

omitted).

       Defendants Baker and May are private employees of a private corporation, CoreCivic. “In

order to hold a private individual liable under § 1983 for a constitutional violation requiring state

action, a plaintiff must show under Lugar, ... that the individual’s conduct is ‘fairly attributable to

the State.’” Pino v. Higgs, 75 F.3d 1461, 1465 (10th Cir. 1996) (citing Lugar v. Edmondson Oil

Co., 457 U.S. 922, 937 (1982)). Conduct is “fairly attributable to the State” if two conditions are

met. First, the deprivation “must be caused by the exercise of some right or privilege created by

the State or by a rule of conduct imposed by the state or by a person for whom the State is

responsible.” Yanaki v. Iomed, Inc., 415 F.3d 1204, 1207–08 (10th Cir. 2005), cert. denied 547

U.S. 1111 (2006) (citing Lugar, 457 U.S. at 937). Second, the private party must have “acted

together with or [ ] obtained significant aid from state officials” or engaged in conduct “otherwise

chargeable to the State.” Id. at 1208.




                                                  4
          Case 5:20-cv-03099-SAC Document 5 Filed 10/30/20 Page 5 of 11




        Plaintiff alleges no facts to support an inference that any defendant was acting under state

law or in conspiracy with any state official. Plaintiff also makes no allegation that Defendants

obtained significant aid from the state of Kansas or any other state or state officials, or that

Defendants engaged in conduct otherwise chargeable to the state. Plaintiff references only one

government agency in his Complaint—the U.S. Marshals Service, a federal, not state, agency. See

McKeighan v. Corr. Corp. of Am., No. 08-3173-SAC, 2008 WL 3822892, at *3 (D. Kan. 2008)

(finding CCA not a “person” amenable to suit under § 1983, and CCA employees not acting under

color of state law). Plaintiff provides no factual claim or support for a claim that Defendants acted

under color of state law. Therefore, Plaintiff fails to state a claim for relief under 42 U.S.C. §

1983.

        Nor does Plaintiff have an established cause of action against Defendants Baker or May

under 28 U.S.C. § 1331 and Bivens v. Six Unknown Named Agents of the Federal Bureau of

Narcotics, 403 U.S. 388, 395–97 (1971). Bivens held that “plaintiffs may sue federal officials in

their individual capacities for damages for Fourth Amendment violations, even in the absence of

an express statutory cause of action analogous to 42 U.S.C. § 1983.” Id.; Carlson v. Green, 446

U.S. 14, 18 (1980) (recognizing a parallel cause of action for Eighth Amendment violations).

However, the proper defendant to a Bivens action is a federal official or agent, not a private

corporation or its employees. See Correctional Services Corp. v. Malesko, 534 U.S. 61. 71-73

(2001) (holding that Bivens action does not lie against a private corporation operating a halfway

house under contract with the Bureau of Prisons); Minneci v. Pollard, 565 U.S. 118, 120-21 (2012)

(refusing to imply the existence of a Bivens action where state tort law authorizes alternate action

providing deterrence and compensation); Peoples v. CCA Detention Centers, 422 F.3d 1090, 1101

(10th Cir. 2005) (finding no right of action for damages under Bivens against employees of a



                                                 5
          Case 5:20-cv-03099-SAC Document 5 Filed 10/30/20 Page 6 of 11




private prison for alleged constitutional deprivations, when alternative state causes of action for

damages are available to the plaintiff.).

       The Supreme Court has said that “a critical difference” between cases where Bivens

liability applied and those where it did not was “employment status,” i.e., whether the defendants

were “personnel employed by the government [or] personnel employed by a private firm.”

Minneci, 565 U.S. at 126. CoreCivic is a private corporation contracting with the United States

Marshals Service, a federal law enforcement agency. Defendants Baker and May are not employed

by the government but are private employees of a private corporation.

       The Supreme Court held in Minneci that the “ability of a prisoner to bring state tort law

damages action[s] against private individual defendants means that the prisoner does not ‘lack

effective remedies.’” Id. at 125 (citing Malesko, 534 U.S. at 72). The court reasoned that “in the

case of a privately employed defendant, state tort law provides an ‘alternative, existing process’

capable of protecting the constitutional interests at stake.” Id. (citing Wilkie v. Robbins, 551 U.S.

537, 550 (2007)). They explained that “[s]tate-law remedies and a potential Bivens remedy need

not be perfectly congruent” and even if “state tort law may sometimes prove less generous than

would a Bivens action,” this fact is not a “sufficient basis to determine state law inadequate.” Id.

at 129 (finding that “federal law as well as state law contains limitations”).

       The Supreme Court also found “specific authority indicating that state law imposes general

tort duties of reasonable care (including medical care) on prison employees in every one of the

eight States where privately managed secure federal facilities are currently located.” Id. at 128.

“[I]n general, state tort law remedies provide roughly similar incentives for potential defendants

to comply with the Eighth Amendment while also providing roughly similar compensation to

victims of violations.” Id. at 130. Kansas is another state whose law reflects the “general



                                                  6
          Case 5:20-cv-03099-SAC Document 5 Filed 10/30/20 Page 7 of 11




principles of tort law” recognized in Minneci and set forth in the (Second) Restatement of Torts

§§ 314A(4), 320 (1963–64). See Camp v. Richardson, No. 11-3128-SAC, 2014 WL 958741, at

n.12 (D. Kan. 2014) (citing Estate of Belden v. Brown Cty., 261 P.3d 943 (Kan. App. 2011) (setting

forth remedies available in Kansas)).

        Likewise, the Tenth Circuit has stated that “the presence of an alternative cause of action

against individual defendants provides sufficient redress such that a Bivens cause of action need

not be implied.” Crosby v. Martin, 502 F. App'x 733, 735 (10th Cir. 2012) (unpublished) (citing

Peoples, 422 F.3d at 1102). The Tenth Circuit found that where a plaintiff “has an alternative

cause of action against the defendants pursuant to Kansas state law, he is precluded from asserting

a Bivens action against the defendants in their individual capacities,” and he is “barred by sovereign

immunity from asserting a Bivens action against the defendants in their official capacities.”

Crosby, 502 F. App'x at 735 (citing Farmer v. Perrill, 275 F.3d 958, 963 (10th Cir. 2001) (finding

that an official-capacity claim “contradicts the very nature of a Bivens action. There is no such

animal as a Bivens suit against a public official tortfeasor in his or her official capacity.”)).

        Plaintiff’s remedy, if any, against employees of CoreCivic, such as Defendants Baker and

May, is an action in state court for negligence or other misconduct. See Harris v. Corr. Corp. of

Am. Leavenworth Det. Ctr., No. 16-3068-SAC-DJW, 2016 WL 6164208, at *3 (stating that

plaintiff has remedies for injunctive relief in state court and citing Peoples, 422 F.3d at 1104–05

(individual CCA defendants owed a duty to protect to plaintiff that if breached, would impose

negligence liability)); Lindsey, 557 F. Supp. 2d at 1225 (Kansas law generally provides an inmate

with a remedy against CCA employees for negligence and for actions amounting to violations of

federal constitutional rights); see also Menteer v. Applebee, 2008 WL 2649504, at *8–9 (D. Kan.

June 27, 2008) (plaintiff’s state law negligence claim found to be equally effective, alternative



                                                   7
          Case 5:20-cv-03099-SAC Document 5 Filed 10/30/20 Page 8 of 11




cause of action to Bivens claim). In addition, “[i]n Kansas, a prisoner may attack the terms and

conditions of his or her confinement as being unconstitutional through a petition filed under K.S.A.

60-1501.” Harris, 2016 WL 6164208, at *3 (citing Jamerson v. Heimgartner, 326 P.3d 1091, at

*1 (Kan. App. June 20, 2014) (unpublished)). Because Plaintiff has an alternative cause of action

against the CoreCivic Defendants pursuant to Kansas state law, he is precluded from asserting a

Bivens action in federal court against these defendants.

       Plaintiff also names the U.S. Marshals Service as a defendant. “[A] Bivens claim can be

brought only against federal officials in their individual capacities” and cannot be asserted directly

against the United States, federal agencies, or federal officials acting in their official capacities.

Smith v. United States, 561 F.3d 1090, 1099 (10th Cir. 2009) (citing Farmer v. Perrill, 275 F.3d

958, 963 (10th Cir. 2001) and F.D.I.C. v. Meyer, 510 U.S. 471, 485–86 (1994)).

       Plaintiff has asserted no claims against individual federal employees acting in their

individual capacities. Plaintiff makes no allegations concerning individual federal defendants to

provide the necessary direct, personal participation required to establish Bivens liability. See Steele

v. Federal Bureau of Prisons, 355 F.3d 1204, 1214 (10th Cir. 2003), abrogated on other grounds

by Jones v. Bock, 549 U.S. 199 (2007) (finding direct, personal participation of individual

defendants is required to establish Bivens liability); Menteer, 196 F. App'x at 627 (affirming

dismissal of “Bivens claim against U.S. Attorney General and U.S. Marshal in their individual

capacities for failure to allege personal participation or actual knowledge and acquiescence”)

(citing Woodward v. City of Worland, 977 F.2d 1392, 1400 (10th Cir. 1992)). Consequently,

Plaintiff’s claim against the U.S. Marshals Service is subject to dismissal.

       Plaintiff will be given time to show cause why this action should not be dismissed for

failure to present a cause of action against Defendants under either § 1983 or § 1331 and Bivens.



                                                  8
          Case 5:20-cv-03099-SAC Document 5 Filed 10/30/20 Page 9 of 11




        B. Other Deficiencies with the Complaint

        Even if Plaintiff were not precluded from proceeding against these defendants in federal

court, there are other problems with his Complaint. For instance, Plaintiff has not alleged that

Defendants Baker or May personally participated in the alleged wrongful conduct. An essential

element of a civil rights claim against an individual is that person’s direct personal participation in

the acts or inactions upon which the complaint is based. Kentucky v. Graham, 473 U.S. 159, 166

(1985); Trujillo v. Williams, 465 F.3d 1210, 1227 (10th Cir. 2006); Foote v. Spiegel, 118 F.3d 1416,

1423–24 (10th Cir. 1997). Conclusory allegations of involvement are not sufficient. See Ashcroft

v. Iqbal, 556 U.S. 662, 676 (2009) (“Because vicarious liability is inapplicable to . . . § 1983 suits,

a plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.”). As a result, a plaintiff is required to name each

defendant not only in the caption of the Complaint, but again in the body of the Complaint and to

include in the body a description of the acts taken by each defendant that violated the plaintiff’s

federal constitutional rights.

        An official’s liability may not be predicated solely upon a theory of respondeat superior.

Rizzo v. Goode, 423 U.S. 362, 371 (1976); Duffield v. Jackson, 545 F.3d 1234, 1239 (10th Cir.

2008); Gagan v. Norton, 35 F.3d 1473, 1476 FN4 (10th Cir. 1994), cert. denied, 513 U.S. 1183

(1995). To be held liable under § 1983 or Bivens, a supervisor must have personally participated

in the complained-of constitutional deprivation. Meade v. Grubbs, 841 F.2d 1512, 1528 (10th Cir.

1988). “[T]he defendant’s role must be more than one of abstract authority over individuals who

actually committed a constitutional violation.” Fogarty v. Gallegos, 523 F.3d 1147, 1162 (10th

Cir. 2008). Because Plaintiff has not alleged the personal participation of Defendants Baker or

May, they are subject to dismissal from this lawsuit.



                                                  9
         Case 5:20-cv-03099-SAC Document 5 Filed 10/30/20 Page 10 of 11




       Also, the Complaint fails to state a constitutional claim. Plaintiff claims violation of his

rights under the Eighth Amendment. The United States Supreme Court has held that an inmate

advancing a claim of cruel and unusual punishment based on inadequate provision of medical care

must establish “deliberate indifference to serious medical needs.” Estelle v. Gamble, 429 U.S. 97,

106 (1976). The “deliberate indifference” standard has two components: “an objective component

requiring that the pain or deprivation be sufficiently serious; and a subjective component requiring

that [prison] officials act with a sufficiently culpable state of mind.” Miller v. Glanz, 948 F.2d

1562, 1569 (10th Cir. 1991); Martinez v. Garden, 430 F.3d 1302, 1304 (10th Cir. 2005).

       Rather than claiming deliberate indifference, Plaintiff repeatedly alleges the CoreCivic

medical staff acted negligently. It is well-settled that deliberate indifference requires more than

mere negligence. See Farmer v. Brennan, 511 U.S. 825, 835 (1994). Thus, the complaint that a

physician, or other medical staff member, was negligent in diagnosing or treating a medical

condition does not state a valid claim of medical mistreatment under the Eighth Amendment.

Estelle, 429 U.S. at 106; Wilson v. Seiter, 501 U.S. 294, 297 (1991). As the United States Supreme

Court has explained:

       [A]n inadvertent failure to provide adequate medical care cannot be said to
       constitute “an unnecessary and wanton infliction of pain” or to be “repugnant to the
       conscience of mankind....” Medical malpractice does not become a constitutional
       violation merely because the victim is a prisoner.

Estelle, 429 U.S. at 105–106 (footnote omitted).

       In addition, Plaintiff’s claim is based on a delay in receiving medical treatment. Delay in

providing medical care does not violate the Eighth Amendment unless there has been deliberate

indifference resulting in substantial harm. Olson v. Stotts, 9 F.3d 1475 (10th Cir. 1993). In

situations where treatment was delayed rather than denied altogether, the Tenth Circuit requires a

showing that the inmate suffered “substantial harm” as a result of the delay. Garrett v. Stratman,

                                                10
         Case 5:20-cv-03099-SAC Document 5 Filed 10/30/20 Page 11 of 11




254 F.3d 946, 950 (10th Cir. 2001); Kikumura v. Osagie, 461 F.3d 1269, 1292 (10th Cir. 2006).

Here, Plaintiff has not alleged any substantial harm as a result of the delay in receiving medical

care.

IV. Response Required

        For the reasons stated herein, it appears that Plaintiff’s Complaint is subject to dismissal

under 28 U.S.C. §§ 1915A(b) and 1915(e)(2)(B) for failure to state a claim upon which relief may

be granted. Plaintiff is therefore required to show good cause why his Complaint should not be

dismissed. Plaintiff is warned that his failure to file a timely response may result in the Complaint

being dismissed for the reasons stated herein without further notice.

        IT IS THEREFORE ORDERED that Plaintiff is granted to and including November 30,

2020, in which to show good cause, in writing, why his Complaint should not be dismissed for the

reasons stated herein.

        IT IS SO ORDERED.

        DATED: This 30th day of October, 2020, at Topeka, Kansas.



                                              s/_Sam A. Crow_____
                                              SAM A. CROW
                                              U.S. Senior District Judge




                                                 11
